STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment filed May 16, 2022..

Response to Arguments
Applicant’s amendment of the claims has overcome the  35 USC 112(b) rejections of claims 1-20. The 35 USC 112(b) rejection is withdrawn. All claims have been amended to include subject matter previously indicated allowable. Therefore,  all 35 USC 102(a)(1) and 103 prior art rejections are withdrawn.
Allowable Subject Matter
Claims 1-5, 9, 21-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, the prior art does not disclose or make obvious a non-transitory computer-readable medium having instructions stored thereon for programming a processor to perform steps of: obtaining data from an Erbium-doped fiber amplifier (EDFA) having a plurality of pumps, wherein the data includes a representative optical power in the EDFA and a pump metric representative of a state of the plurality of pumps, determining an efficiency metric based on the representative optical power and the pump metric representative of the state of the plurality of pumps,  and determining a degradation in operation of the EDFA based on the efficiency metric, wherein the representative optical power, pump metric, and efficiency metric are given by the specific equations in the claims, in conjunction with other elements of the claims. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645